 



FINAL August 10, 2005   Exhibit 10.u

REVOLVING PROGRAM AGREEMENT
     This Revolving Program Agreement (“Agreement”) is entered into as of this
10th day of August, 2005 (“Effective Date”) by and between HSBC Bank Nevada,
National Association, formerly Household Bank (SB), N.A., a national banking
association, (“HSBC”), with its principal offices located at 1111 Town Center
Drive, Las Vegas, NV 89144 and Polaris Sales Inc., a Minnesota corporation
(“Polaris”), with its principal offices at 2100 Highway 55, Medina, MN 55340.
     WHEREAS, the parties previously executed a Revolving Program Agreement
dated October 15, 2001, a First Amendment to the Revolving Program Agreement
dated August 4, 2003, and a Second Amendment to the Revolving Program Agreement
dated May 16, 2005 (hereinafter referred to as the “2001 Agreement”).
     WHEREAS, the parties have agreed to restructure the 2001 Agreement by
incorporating replacement terms and conditions in this Agreement as of the
Commencement Date described below.
     WHEREAS, the parties’ respective obligations will continue under the 2001
Agreement through July 31, 2005.
     THEREFORE, in consideration of the mutual promises, covenants, and
agreements set forth below and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
     Section 1. Definitions. In addition to the words and phrases defined above
and elsewhere in this Agreement, the following words and phrases shall have the
following meanings:

a.   “Account” means a Private Label Credit Card account established by HSBC for
a Cardholder or assigned to HSBC to be used by the Cardholder to finance the
purchase of Goods from Dealers pursuant to the terms of the Cardholder
Agreement.

b.   “Affiliate” means any entity that is owned by, owns or is under common
control with the parties or their ultimate parent.

c.   “Applicable Law” means collectively or individually any applicable law,
rule, regulation or judicial, governmental or administrative order, decree,
ruling, opinion or interpretation.

d.   “Base LIBOR” means 4.20%.

e.   “Billing Cycle” shall mean the period of calendar days between billing
dates, usually between twenty-eight (28) and thirty-one (31) days.

f.   “Business Day” means any day except Saturday or Sunday or a day on which
banks are closed in the State of Nevada.

g.   “Card” means the Private Label Credit Card issued by HSBC for the Revolving
Program.

h.   “Cardholder” means (i) the person in whose name an Account is opened, and
(ii) any other authorized users of the Account.

i.   “Cardholder Agreement” means as to any Account, the related application and
agreement between the Cardholder and HSBC, governing the terms and

 



--------------------------------------------------------------------------------



 



FINAL August 10, 2005

    conditions of such Account, as such agreement may be amended from time to
time by HSBC.   j.   “Card Sale” means any sale of Goods that Dealers make to a
Cardholder pursuant to this Agreement and the Cardholder Agreement that is
charged to an Account.   k.   “Chargeback” means the return to Dealer and
reimbursement to HSBC of a sales slip or card sale for which Dealer was
previously paid and for which Dealer is responsible pursuant to the Revolving
Credit Dealer Agreement.   l.   “Commencement Date” means August 1, 2005.   m.  
“Confidential Information” means, with respect to a party (the “Disclosing
Party”), all business and financial information, customer lists, member lists,
data, designs, documentation, experience, formulas, information concerning
customers, sales, products or suppliers, knowledge, methods, plans, policies,
practices, price lists, procedures, processes, products, software, strategies,
supplier lists, systems, techniques, and trade secrets of the Disclosing Party
or of any Affiliate of such party and any other information normally understood
to be confidential or designated as confidential by the Disclosing Party, except
to the extent (i) in the public domain; (ii) obtained from any person not in
breach of any obligation to the Disclosing Party; (iii) known to the party
receiving such information (the “Receiving Party”) prior to the initial receipt
thereof from the Disclosing Party; or, (iv) independently developed by the
Receiving Party. “Confidential Information” also means this Agreement and all
exhibits and amendments thereto, the negotiations leading up to the execution of
this Agreement, and all notes, drafts, proposals, presentations, meeting
minutes, approvals, or otherwise regarding the terms or potential terms of this
Agreement.   n.   “Credit Promotion” means the promotional plans set forth in
the Cardholder Agreements.   o.   “Credit Promotion Period” means the
promotional period for the promotional plans set forth in the Cardholder
Agreements.   p.   “Dealers” means independent retail dealers authorized by
Polaris to sell its Goods, as described in Section 2.   q.   “Debt Cancellation”
means the program as identified in Section 21.   r.   “Effective Date” is the
date listed above and shall be the same date as the date this document is
executed by the parties’ respective representatives.   s.   “LIBOR” means the
Business Daily average, for the applicable Month, of the one (1) year London
Interbank Offered Rate as published by Bloomberg Financial Markets.   t.  
“Marketing Expenses” means and includes, but is not limited to, expenses for
point of sale materials, direct mail materials, general media advertising and
any other marketing materials related to promoting and marketing the Revolving
Program mutually agreed upon by HSBC and Polaris. Marketing Expenses shall not
include discounts associated with Credit Promotions or Participation Fees.   u.
  “Month” means a calendar month unless used in connection with a Credit
Promotion Period.   v.   “Net Sales Volume” for a particular period means the
total amount of gross Card Sales minus normal business returns and chargebacks.
  w.   “Private Label Credit Card” means a credit card that may be used to
purchase the goods and/or services of the entity or an affiliate of the entity
whose name, tradename, or logo is on such credit card.   x.   “Program Year”
means (i) the period commencing on the Commencement Date and ending at the end
of the twelfth (12th) full consecutive Month thereafter and (ii)

-2-



--------------------------------------------------------------------------------



 



FINAL August 10, 2005

    any consecutive twelve (12) month period commencing on the day following the
end of the prior Program Year.   y.   “Promotional Financing” means any offer to
a Polaris customer for the purchase of a Polaris product that involves deferred
interest, deferred payment(s), zero interest, reduced interest rate, or no
payment(s).

Section 2. Scope. Polaris is engaged in the sale of snowmobiles, utility
vehicles, all terrain vehicles, motorcycles, and other related products and
services (“Goods”) through a distribution network of Dealers. Polaris requested
and HSBC agreed to provide a Private Label Credit Card program and Debt
Cancellation program for consumers purchasing Goods from Dealers (the “Revolving
Program”) under the terms and conditions of agreements with Dealers (“Dealer
Revolving Agreements”) entered into heretofore and hereafter between HSBC and
Dealers. HSBC or its Affiliates shall own all Accounts and shall bear the credit
risk for such Accounts.
Polaris and HSBC have joined in this Agreement to promote their respective
business goals. Nothing contained herein will be construed to constitute the
creation of a partnership entity for any purpose, legal or otherwise, or to
characterize Polaris and HSBC as joint venturers or as the agent of the other
party. Polaris and HSBC will at all times remain independent contractors with
respect to this Agreement and otherwise. Neither Polaris nor HSBC shall have the
power or authority to incur any obligation legally binding upon the other.
Section 3. Revolving Program Economics.
       a.       Revolving Program Compensation Fee. HSBC shall pay to Polaris an
Annual Revolving Program Compensation Fee according to Schedule 3a.
       b.       Credit Promotion Discount Fees. Polaris shall pay to HSBC the
Credit Promotion Discount Fees according to Schedule 3b.
       c.       Joint Marketing Expenses. HSBC and Polaris agree to equally
contribute to a marketing budget as set forth on Exhibit 3c.
       d.       Payments under the 2001 Agreement. On or before the 5th business
day following the Effective Date, HSBC shall repay to Polaris the amount held by
HSBC in the Equity Reserve established pursuant to the 2001 Agreement that has
been funded by Polaris. In addition, any unpaid amounts of Polaris fees payable
pursuant to Section 3 of the 2001 Agreement shall be paid to Polaris by HSBC no
later than August 15, 2005.
Section 4. Revolving Program Support.

a.   Polaris agrees to review and recommend Dealers that have met Polaris’
Dealer criteria and are in good standing with Polaris for participation in the
Revolving Program. Polaris further agrees that it will use commercially
reasonable efforts to encourage appropriate Dealers to participate in the
Revolving Program. Polaris shall request each Dealer which desires to
participate in the Revolving Program to enter into Dealer Agreements which, once
executed, shall be forwarded to HSBC. HSBC may, at any time and in its sole
discretion for any reason, decline to accept

-3-



--------------------------------------------------------------------------------



 



FINAL August 10, 2005

    a Dealer referred by Polaris by not executing a Dealer Agreement presented
to HSBC. If approved by HSBC, HSBC will send a copy of the fully executed Dealer
Agreement to the Dealer.   b.   If Polaris desires to terminate a particular
Dealer from the Revolving Program, Polaris shall notify HSBC in writing of such
desire and HSBC will terminate such Dealer from the Revolving Program in
accordance with the terms of the Dealer Agreement.   c.   Polaris agrees to
actively promote the Revolving Program with both Dealers and consumers
including, but not limited to, providing such Dealer training and consumer
marketing regarding the Revolving Program mutually agreed to by Polaris and
HSBC.   d.   Polaris shall not issue during the term of this Agreement, arrange
to have issued during the term of this Agreement, or accept: (i) any Private
Label Credit Card with revolving financing; or (ii) other revolving promotional
financing (i.e. co-brand) other than the Card issued by HSBC, except with
respect to applications declined by HSBC.       Notwithstanding the foregoing,
following the Commencement Date, Polaris may only offer a co-branded credit card
(i.e., Visa, Mastercard, Discover, American Express or other general purpose
credit card with any Polaris Proprietary Designation) if Polaris first solicits
and considers HSBC’s offer to issue a Polaris co-branded card, which HSBC must
submit to Polaris within 60 days of Polaris’ written Request for Proposal.
HSBC’s offer to issue a Polaris co-branded credit card will consider factors
such as the product offering, cardholder terms, compensation from HSBC to
Polaris, and marketing support for the co-branded program. Polaris shall be
permitted to issue a co-branded card with any issuer that provides terms,
conditions and capabilities that, taken as a whole, are determined by Polaris,
in its sole reasonable discretion, to be superior to the offer, if any, made by
HSBC in response to the Request for Proposal.   e.   Polaris shall use
commercially reasonable efforts to assist HSBC in resolving and collecting all
disputes and Chargebacks.   f.   During the period of time beginning ten
(10) business days following the Effective Date through December 31, 2005, HSBC
agrees to utilize credit score cutoffs used just prior to the January, 2005
score cutoff adjustments.   g.   The parties agree that if the dollar volume of
Card Sales generated by the Revolving Program during any twelve (12) month
period is less than $350,000,000.00, then the parties will meet to discuss
proposed changes to the Revolving Program such as, for example, credit
underwriting, credit promotion mix, marketing strategies and support, and other
proposed changes in an effort to increase Card Sales.



-4-



--------------------------------------------------------------------------------



 



FINAL August 10, 2005
Section 5. Service Level Standards and Reporting for Revolving Program.

a.   HSBC shall comply with Applicable Law in servicing the Accounts.   b.  
HSBC shall maintain the following service level standards (“Service Levels”) in
connection with the Revolving Program:

         
(i)
  Monthly average speed of telephone answer for Cardholders:   45 seconds
(ii)
  Monthly average speed of telephone answer for Dealers:   20 seconds
(iii)
  Monthly average time to decision applications:   4 minutes
(iv)
  Monthly average percentage of Dealers funded on the    
 
  same day for Dealers’ whose funding transmissions are    
 
  received by HSBC by 1:00 a.m. central time on such day:   95%
(v)
  Monthly average percentage of payments correctly    
 
  processed if standard payment envelope and remittance    
 
  coupon is used and one check is enclosed:   95%

c.   Notwithstanding any other provision to the contrary, HSBC shall not be in
default under this Agreement or be deemed to have failed to meet a Service Level
standard due to a system or network communication failure. In the event of such
an occurrence as set forth in this Section, HSBC shall use its best efforts to
meet its obligations as set forth in this Agreement.   d.   Notwithstanding any
other termination provision in this Agreement to the contrary, Polaris may only
terminate this Agreement pursuant to this Section 5d. if HSBC fails to meet any
three of the Service Levels in three (3) out of any six (6) consecutive Months
or the same Service Level for three (3) consecutive Months. In such a case
Polaris may only terminate subject to the following conditions: (i) Polaris
shall give notice to HSBC that it intends to terminate this Agreement pursuant
to this Section 5.d. which notice shall specify the failure(s); (ii) HSBC shall
thereafter have 60 days to cure its failure to meet the particular Service
Levels; and (iii) if HSBC has not cured its failure in the aforementioned time
period, Polaris may terminate this Agreement upon written notice, such
termination to be effective 180 days after such termination notice is provided.
  e.   On or before the 10th Business Day of each Month, HSBC shall provide to
Polaris agreed-upon sales and marketing reports.   f.   HSBC agrees that all
Dealer-facing service representatives will be based at locations within the
United States unless otherwise agreed upon by the parties.

Section 6. Cardholder Terms and Conditions. The Cardholder Terms between HSBC
and the consumer(s) who purchase Goods from the Dealers are set forth on
Schedule 6. HSBC reserves the right to amend the terms of the Cardholder
Agreement (other than the terms and conditions of the Credit Promotions
previously agreed to in writing by the parties) in its sole discretion and with
reasonable advance notice to Polaris. Notwithstanding the foregoing, HSBC may
amend the terms and conditions of Credit Promotions if required by Applicable
Law.

-5-



--------------------------------------------------------------------------------



 



FINAL August 10, 2005
Section 7. Indemnification.

a.   Indemnification by Polaris. Polaris shall be liable to, shall defend, and
shall indemnify and hold harmless HSBC, together with its affiliates and
subsidiaries, for and from any losses, damages, claims or complaints incurred by
HSBC arising out of any one of the following circumstances or events:
(i) Polaris’ failure to comply with this Agreement; (ii) the death or injury to
any person or the loss, destruction or damage to any property arising out of any
intentional, reckless, or negligent act or omission of Polaris; (iii) any defect
(whether known or unknown) with respect to products manufactured or assembled,
and sold (directly or indirectly) to Cardholders by Polaris; (iv) any claim or
complaint of a third party made in good faith in connection with advertisements
and promotions prepared by or at the direction of Polaris; (v) any illegal
conduct of Polaris or its employees or agents in connection with the Revolving
Program; or, (vi) any violation of Applicable Law by Polaris or its employees or
agents in connection with the Revolving Program.   b.   Indemnification by HSBC.
HSBC shall be liable to, shall defend, and shall indemnify and hold harmless
Polaris, together with its affiliates and subsidiaries, for and from any losses,
damages, claims or complaints incurred by Polaris arising out of any one of the
following circumstances or events: (i) HSBC’s failure to comply with this
Agreement; (ii) any claim, dispute or complaint of any thirty party made in good
faith in connection with advertisements and promotions prepared by or at the
direction of HSBC; (iii) any illegal conduct of HSBC or its employees or agents
in connection with the Revolving Program; or, (iv) any violation of Applicable
Law by HSBC or its employees or agents in connection with the Revolving Program.
  c.   Notice of Claim and Survival. In the event that HSBC or Polaris shall
receive any claim or demand or be subject to any suit or proceeding with respect
to which a claim may be made against the other under this Section 7, the
indemnified party shall give prompt written notice thereof to the indemnifying
party and the indemnifying party will be entitled to participate in the
settlement or defense thereof with counsel satisfactory to the indemnified party
at the indemnifying party’s expense. In any case, the indemnifying party and the
indemnified party shall cooperate (at no cost to the indemnified party) in the
settlement or defense of any such claim, demand, suit, or proceeding. The terms
of this Section 7 shall survive the termination of this Agreement.

Section 8. Term and Termination.

a.   Term. This Agreement shall be binding as of the Effective Date when
executed by authorized officers of each of the parties, but the terms of this
Agreement shall become effective as of the Commencement Date. Except as provided
in Section 3d. and except for the provisions of Section 9 of the 2001 Agreement
(which shall survive), the 2001 Agreement shall cease to be effective at of the
Commencement Date and thereafter neither party hereto shall have any other or
further obligation to the other on account of the 2001 Agreement. This Agreement
shall remain in effect until October 31, 2010 (“Initial Term”) and shall
thereafter be automatically renewed for successive one (1) year terms (the
“Renewal Term(s)”) unless and until terminated as provided herein. The
termination of this Agreement shall not

-6-



--------------------------------------------------------------------------------



 



FINAL August 10, 2005

    affect the rights and obligations of the parties with respect to
transactions and occurrences that take place prior to the effective date of
termination, except as otherwise provided herein.   b.   Termination. This
Agreement may be terminated upon any one of the following conditions:

  (i)   by HSBC or Polaris, effective at the end of the Initial Term or any
Renewal Term, upon not less than one hundred eighty (180) days prior written
notice to the other prior to the end of such term;     (ii)   by HSBC upon sixty
(60) days prior written notice to Polaris if the aggregate amount of Sales Slips
or Card Sales subject to Chargeback to the Dealers pursuant to the Revolving
Program exceeds 1.5% of the total number of Card Sales in any calendar quarter;
    (iii)   by HSBC or Polaris upon written notice to the other in the event the
other party shall elect to wind up or dissolve its operation, is wound up and
dissolved, becomes insolvent or repeatedly fails to pay its debts as they become
due, makes an assignment for the benefit of creditors, files a voluntary
petition in bankruptcy or for reorganization or is adjudicated as bankrupt or
insolvent, or has a liquidator or trustee appointed over its affairs;     (iv)  
by HSBC or Polaris upon written notice to the other (a) if there occurs any
material change in ownership of the other party; (b) if a material adverse
change occurs in the other party’s financial condition as reasonably determined
by the terminating party in its sole discretion, or if the other party suspends
or goes out of business or substantially reduces its business operations or
sends a notice of a proposed bulk sale of all or part of its business; (c) in
the event the other party materially breaches its obligations or any term under
this Agreement; or, (d) if the terminating party has reasonable cause to believe
that the other party will not be able to perform its obligations under this
Agreement.     (v)   by HSBC (a) upon 60 days notice prior to the effective
termination date, if the dollar volume of Card Sales generated by the Revolving
Program in any Program Year is less than $100,000,000.00; (b) upon 60 days
notice prior to the effective termination date if there is a fifty percent (50%)
or more increase in any calendar quarter from the previous calendar quarter of
Cardholder inquiries, disputes, or complaints caused by Dealers and Polaris; or,
(c) if in HSBC’s reasonable judgment, any Applicable Law requires that this
Agreement or either party’s rights or obligations hereunder be amended,
modified, waived or suspended in any material respect, including, without
limitation, the amount of finance charges or fees that may be charged or
collected or the consumer rate that may be charged on purchases with the Card
and the parties are unable to negotiate any additional amendments or
modifications to the Agreement to address such changes in any Applicable Law.  
  (vi)   by Polaris (a) upon sixty (60) days notice prior to the effective
termination date if there is a fifty percent (50%) or more increase in any
calendar quarter from the previous calendar quarter of Cardholder inquires,
disputes, or complaints caused by HSBC; and,     (vii)   by Polaris pursuant to
Section 5.d. herein.

-7-



--------------------------------------------------------------------------------



 



FINAL August 10, 2005

c.   Duties and Rights Upon Termination. Upon termination of this Agreement,
Polaris shall de-install from its operating system any program files provided by
HSBC to Polaris. Also upon termination of this Agreement, HSBC will accept no
new applications under any Dealer Agreements, will authorize no additional
purchases, and will promptly terminate every Dealer Agreement. Neither party
will be liable to the other for any direct or consequential damages that either
party may suffer as a result of either party’s termination of this Agreement.
The termination of this Agreement shall not affect the rights and obligations of
the parties with respect to transactions and occurrences that take place prior
to the effective date of termination, except as otherwise provided herein.      
In the event this Agreement is terminated for any reason or notice of
termination is given by either party, HSBC may take such other reasonable
actions including, but not limited to, establishing and maintaining a reserve
(the “Termination Reserve”) from any payments otherwise payable to Polaris to
protect HSBC’s rights under this Agreement and to secure amounts due and owing
to HSBC. The Termination Reserve shall be in the amount of 100% of the prior 12
Months of uncollected Chargebacks. Upon the purchase of the Accounts pursuant to
Section 8d. below, any unused amount in the Termination Reserve shall be paid to
Polaris within 60 days of the date of sale. If the Accounts are not purchased,
the Termination Reserve shall be maintained and used by HSBC for one (1) year
from the termination date or until exhausted, whichever comes first. Any unused
amount in the Termination Reserve after said one (1) year shall be paid to
Polaris within thirty (30) days of the end of such one (1) year period.   d.  
Purchase Requirements for Revolving Program. Polaris shall have the option to
purchase, or arrange the purchase by a third party of, the Accounts from HSBC
upon termination of this Agreement. Said option may be exercised by Polaris by
giving written notice to such effect to HSBC within thirty (30) days after the
notice of termination. The purchase price shall be negotiated, but it shall not
be less than one hundred percent (100%) nor more than one hundred five percent
(105%) of the full amount of all of the outstanding Account balances, plus
accrued interest and fees from the last Billing Cycle through the date of sale,
plus unamortized Dealer Participation Fees paid to Dealers in accordance with
the Dealer Revolving Agreements for non-promotional Card Sales minus the full
amount of the bad debt reserve associated with such Accounts and minus the full
amount of unamortized Discount Income related to such accounts. (The bad debt
reserve at the time of the purchase shall be calculated using the methodology
used in calculating the bad debt reserve in the Polaris monthly reporting
packages from January 2005 to June 2005.) The purchase shall occur not later
than 90 days after the effective date of termination of this Agreement and to be
under such terms and conditions as are reasonably acceptable to HSBC. HSBC
shall, as a part of the purchase, assign to Polaris or the third party
purchaser, all charged off Accounts that it still owns at the time of such
purchase at a price to be determined. If the purchase of the Accounts is not
completed within ninety (90) days, unless HSBC agrees to extend such time
period, Polaris shall have no further right to purchase the Accounts.

-8-



--------------------------------------------------------------------------------



 



FINAL August 10, 2005

e.   Only the terms of Sections 3 (solely with respect to fees and expenses
earned or incurred, respectively, prior to termination of this Agreement), 4e,
6, 7, 8c, 8d, 10, 12, 13, 15, 16, 19, 23, 24, 25 shall survive termination of
this Agreement.

Section 9. Audit Rights. Polaris and its designated representatives shall have
the right, at Polaris’ expense, to audit the Revolving Program no more
frequently than once a year, during reasonable business hours and upon
reasonable notice to HSBC. HSBC will reasonably cooperate by making its
personnel and pertinent records showing the following:

  (a)   Computation of Sales Volume;     (b)   Service Level performance;    
(c)   Marketing Expenses; and,     (d)   Computation of Contingent Compensation
and the elements thereof.

Section 10. Privacy and Internet Applications. Neither Polaris nor HSBC shall
make any unauthorized disclosure of or use any personal information of
individual consumers which it receives from the other party or on the other
party’s behalf other than to carry out the purposes for which such information
is received and both parties shall comply, to the extent applicable, with the
requirements of the implementing regulations of Title V of the
Gramm-Leach-Bliley Act of 1999.
Polaris and HSBC shall adopt and maintain a comprehensive privacy policy with
respect to their handling of the personal information of individual consumers
submitted by such consumers to Polaris or HSBC via the Internet. Polaris and
HSBC’s privacy policy shall be available on their Internet websites. Polaris and
HSBC shall comply in all respects with the provisions of their respective
privacy policies.
At such time that the parties agree to implement Internet applications, Polaris
shall include a link on its website to the HSBC website, and include language
notifying visitors that they may complete an application for a Card via the
Internet by clicking on such link. HSBC shall provide a link back to the Polaris
website for such visitors.
Section 11. Termination of Dealer Agreement. HSBC, upon notice to Polaris, may
elect to terminate its relationship with a particular Dealer if such Dealer
breaches the Dealer Agreement, is associated with excessive chargebacks, high
fraudulent activity or other course of business conduct that is injurious to
either HSBC’s business interests or the business relationship between HSBC and
Polaris.
Section 12. Additional Products and Services. During and after the term of this
Agreement, HSBC and/or its Affiliates shall have the non-exclusive right to
solicit Cardholders for the products set forth in Schedule 12, attached hereto.
HSBC may add additional products to Schedule 12 after the Commencement Date of
this Agreement, but any additions to the products set forth in Schedule 12 shall
receive Polaris’ prior review. Such solicitations shall comply with Applicable
Law, including privacy laws.
Section 13. Representations/Binding Effect. HSBC and Polaris represent and
warrant that each has full power, capacity, and authority to enter into this
Agreement; that all action required to make this Agreement binding and valid
upon each party according to its terms has been taken; and that this Agreement
is and will be binding, valid and

-9-



--------------------------------------------------------------------------------



 



FINAL August 10, 2005
enforceable upon each party and its respective successors and assigns according
to its terms, and the benefits of this Agreement shall extend to each party and
its successors and assigns.
Each party represents and warrants that it has developed, implemented and will
maintain effective information security policies and procedures that include
administrative, technical and physical safeguards designed to 1) ensure the
security and confidentiality of Confidential Information provided to Polaris or
HSBC hereunder as the case may be, 2) protect against anticipated threats or
hazards to the security or integrity of such Confidential Information, 3)
protect against unauthorized access or use of such Confidential Information, and
4) ensure the proper disposal of Confidential Information.
All Polaris and/or HSBC personnel handling such Confidential Information have
been appropriately trained in the implementation of the party’s information
security policies and procedures. Each party regularly audits and reviews its
information security policies and procedures to ensure their continued
effectiveness and determine whether adjustments are necessary in light of
circumstances including, without limitation, changes in technology, customer
information systems or threats or hazards to Confidential Information.
Section 14. Assignments and Modifications. Neither party may assign this
Agreement or any of its obligations under this Agreement to any third party
without the other party’s written consent, provided, however, that either party
may, upon prior written notice to the other, assign this Agreement and any of
the rights hereunder to any Affiliate of the party, or any purchaser of
substantially all of the assets of the party, capable of fulfilling the
obligations (including all financial obligations) of the assigning party under
this Agreement. In the event of such assignment, the assignee shall have the
same rights, remedies, obligations and liabilities as HSBC or Polaris under this
Agreement. Any merger or consolidation by either party with another entity,
other than with an Affiliate, shall be deemed to be an assignment expressly
prohibited without the prior written consent of the other party, which consent
shall not be unreasonably withheld. This Agreement may not be changed, amended
or modified orally, and no obligation of either party can be released or waived
by either party, except by a writing signed by a duly authorized officer or
representative of each party. Nothing in this Agreement shall restrict HSBC’s
ability, in any way, from collaterally assigning its interests in any amounts
due and owing to it under this Agreement, under any Dealer Agreement, or under
any Cardholder Agreement or Account in connection with securitizations or
secured financings of the Accounts.
Section 15. Applicable Law/Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada. If any provision
of this Agreement is contrary to applicable law, such provision shall be deemed
ineffective without invalidating the remaining provisions hereof.
Section 16. Notices. All notices required or permitted by this Agreement shall
be in writing and shall be sent to the respective parties as follows:

-10-



--------------------------------------------------------------------------------



 



FINAL August 10, 2005

  1.   If to HSBC, to the Attention of HSBC Retail Services Chief Executive
Officer (with a copy to the Attention of General Counsel, Retail Services Law
Department), 2700 Sanders Road, Prospect Heights, Illinois 60070; and,     2.  
If to Polaris, to the Attention of its Chief Financial Officer at the address
set forth on page one of this Agreement,

or at such other addresses as either party may designate to the other by notice
hereunder. Said notices shall be deemed to be received when sent to the above
addresses (i) upon three (3) business days after deposit in the U.S. first class
regular mail with postage prepaid or by registered or certified mail, return
receipt requested, with postage prepaid, (ii) upon personal delivery, or
(iii) upon receipt by telex, facsimile, or overnight/express courier service or
mail.
Section 17. Information. Polaris shall make available public financial
information to HSBC. If HSBC requires further financial information, Polaris
will make available financial officers of the company to explain or clarify
Polaris’ financial condition to HSBC including the review of financial documents
by HSBC at Polaris’ corporate office; provided that HSBC signs a standard
non-disclosure agreement. Polaris understands that HSBC may seek credit and
other information concerning Polaris from others and may provide financial and
other information regarding the portfolio to its Affiliates or others for
purposes of its asset securitizations and sales, but in no event shall any
non-public information be made public by HSBC without Polaris’ prior written
consent.
Section 18. Limited License. Polaris hereby authorizes HSBC, solely for the
purposes and obligations described in this Agreement, to use Polaris’ name,
logo, registered trademarks and servicemarks (if any) and any other proprietary
designations (“Proprietary Materials”) on the credit cards, applications,
periodic statements, billing statements, collection letters, documents,
promotional or advertising materials and otherwise in connection with the
Revolving Program, subject to Polaris’ periodic reasonable review of such use
and to such reasonable specifications of Polaris. Polaris represents and
warrants that it has appropriate trademark rights in the Proprietary Materials.
Polaris shall appear, indemnify, defend and hold HSBC harmless from any loss,
damage, expense or liability arising from any claims of alleged infringement of
the Proprietary Materials (including reasonable attorneys’ fees and costs);
provided that HSBC has only used the Proprietary Materials in compliance with
this Section 18. Polaris may not use any name or service mark of HSBC or any of
its Affiliates in any manner without the prior written consent of HSBC.
Section 19. Agreements between Polaris and Dealers. Except as specifically
provided in this Agreement or in the Dealer Agreements, (i) HSBC shall not be a
party to any agreement between Polaris and individual Dealers, (ii) HSBC shall
not be responsible for the obligations of Polaris and any Dealers one to the
other, including without limitation, the payment of any fees agreed to between
Polaris and Dealers, and (iii) HSBC shall not in any way be responsible for the
acts, omissions or breaches of any arrangements or contracts between Polaris and
Dealer(s).
Section 20. Agreements between HSBC and Dealers. Except as specifically provided
in this Agreement, (i) Polaris shall not be a party to any agreement between
HSBC and individual Dealers, (ii) Polaris shall not be responsible for the
obligations of HSBC and any Dealer one to the other, including without
limitation, the payment of any amounts

-11-



--------------------------------------------------------------------------------



 



FINAL August 10, 2005
owed by one to the other, and (iii) Polaris shall not in any way be responsible
for the acts, omissions or breaches of any arrangements or contract between HSBC
and Dealers or for any other obligations of HSBC or any Dealer.
Section 21. Debt Cancellation. HSBC shall offer a debt cancellation product
(“Debt Cancellation”) to Cardholders, which may be made available through the
following mutually agreed upon channels: (1) Card applications available at
point of sale, and (2) other business channels including direct mail, inbound
telemarketing, outbound telemarketing and card carriers in the states agreed
upon by the parties in accordance with the following terms.

  A.   Rights and Obligations of Polaris.

  1.   Marketing and Promotion. Polaris shall encourage the dealerships selling
its products (“Dealers”) to market and promote Debt Cancellation to all
customers at all store locations where offered, in accordance with Applicable
Law.     2.   Retention. Polaris shall encourage the Dealers to retain copies of
signed enrollments for Debt Cancellation and to provide such enrollments to HSBC
upon request, consistent with the Dealers’ agreements with HSBC.     3.  
Polaris may require HSBC to cease marketing Debt Cancellation to any customers
if HSBC fails to meet any two (2) of the service levels outlined in 21.B.3 or
21.B.4 in three (3) out of any six (6) consecutive quarters or the same service
level for three (3) consecutive quarters.

  B.   Rights and Obligations of HSBC.

  1.   Debt Cancellation Forms. HSBC shall develop and print the contractual
terms and conditions (“Terms and Conditions”) for Debt Cancellation and shall
also supply Debt Cancellation disclosures to Polaris Dealers to be inserted in
the Card Application. HSBC may, from time to time, at its discretion, revise the
Terms and Conditions and the Debt Cancellation disclosures provided to Polaris.
HSBC will notify Polaris of any changes. If such changes, in Polaris’ reasonable
judgment, materially change the Debt Cancellation program, Polaris may require
HSBC to cease offering Debt Cancellation on new customers.     2.   Rates. HSBC
shall establish the applicable fees for all Debt Cancellation and will convert
the particular Debt Cancellation product offered to Cardholders to the “$0.38
per $100 balance product” by January 1, 2006. HSBC may, from time to time,
increase or decrease such fees at its discretion. HSBC will notify Polaris of
any changes. If such changes, in Polaris’ reasonable judgment, materially change
the Debt Cancellation program,

-12-



--------------------------------------------------------------------------------



 



FINAL August 10, 2005

      Polaris may require HSBC to cease offering Debt Cancellation on new
customers.     3.   Claims. HSBC shall process all claims submitted for Debt
Cancellation (“Claims”), and shall maintain the following records of such
Claims:

  (a)   Notification of Claim;     (b)   Proof of loss; and     (c)  
Correspondence

HSBC shall be responsible for the administration, investigation, and
verification of Claims arising under this Agreement in accordance with the Terms
and Conditions, and the following quality standards shall be computed and
reported to Polaris on a quarterly basis:

  •   Claims Processing Quality standards — HSBC shall achieve the following
percentages of complete claims processed from the date HSBC receives the claim
through the time it provides the customer with the final result of approval and
the file is transmitted or declined: 80% within 7 days, 90% within 10 days, 100%
within 15 days.     •   Average Speed of Answer Standards for Claims — HSBC
shall achieve the following percentages for the average number of seconds
between receipt of a call on phone line and the answer: 80% of calls answered by
VRU or human within 30 seconds with less than 7% abandon rate over a period of
three (3) consecutive months.

  4.   Retention. HSBC shall establish a Retention Unit to receive all in-bound
Debt Cancellation calls, including calls from Polaris’ customers to terminate
their Debt Cancellation contracts (“Contact Calls”). During Contact Calls,
Retention Unit representatives will explain the benefits of retaining Debt
Cancellation and terminate the Debt Cancellation contract if the caller does not
wish to retain the protection.

  •   Average Speed of Answer Standards for Retention — HSBC shall achieve,
compute and report on a calendar quarter basis, the following percentages for
the average number of seconds between receipt of a call on phone line and the
answer: 80% of calls answered by VRU or human within 40 seconds with less than
5% abandon rate.

  5.   Servicing. HSBC may enter into a servicing arrangement with any of its
Affiliates, whereby such Affiliates, on HSBC’s behalf, will perform any of the
duties and obligations of HSBC hereunder.

-13-



--------------------------------------------------------------------------------



 



FINAL August 10, 2005
Any such servicing agreement does not absolve HSBC of its duties and
obligations.

  C.   Debt Cancellation Compensation.

  1.   Participation Fee. HSBC shall pay to Polaris a monthly fee
(“Participation Fee”) in connection with Debt Cancellation sales as follows:

  (a)   Within fifteen (15) days after the end of each Month, HSBC shall pay to
Polaris ten percent (10%) of the Net Collected Fees (as defined in
Section 21.C.2. (a) vi. collected through all business channels for Polaris
during the prior calendar Month including the month of July, 2005.     (b)  
Polaris acknowledges that the Participation Fee identified above is conditioned
on Polaris allowing HSBC to offer its Debt Cancellation program available
through the following mutually agreed upon channels: (1) Card applications
available at point of sale, and (2) other business channels including direct
mail, inbound telemarketing, outbound telemarketing and card carriers in the
states agreed upon by the parties. If Polaris subsequently precludes HSBC from
using these business channels to offer its Debt Cancellation program for any
reason, then Polaris acknowledges that Polaris’ Participation Fee shall be
adjusted downward to reflect each lost business channel.     (c)   HSBC also
shall pay to Polaris the Contingent Compensation described in subparagraph 2
below.     (d)   In the event this Agreement is terminated for any reason
whatsoever, either by HSBC or Polaris, HSBC’s obligation to pay this
Participation Fee shall automatically terminate upon the effective date of
termination of this Agreement.

  2.   Contingent Compensation. In addition to the Participation Fee, HSBC shall
pay to Polaris Contingent Compensation as follows:

  (a)   The following definitions apply with respect to the Contingent
Compensation:

  i.   Accounting Period shall mean the three (3) month period beginning on
January 1, April 1, July 1 and October 1 of each year and ending on March 31,
June 30, September 30 and December 31 of the same year, respectively, including
the three (3) month period beginning July 1, 2005 and ending September 30, 2005.
    ii.   Claims Incurred shall mean the claims actually paid plus the increase
in the net claim reserves, or less the decrease in net claim reserves,
established by HSBC

-14-



--------------------------------------------------------------------------------



 



FINAL August 10, 2005

      during the Accounting Period. For example, If claims paid for the
Accounting Period were $25,000.00 and the net reserves were increased $5,000.00
then the Claims Incurred would be $30,000.00. All such reserves shall be
calculated in accordance with actuarial standards of practice as promulgated by
the American Academy of Actuaries. Polaris has the right to audit the Claims
Incurred and reserve calculation upon 15 days notice. Audits will only be
considered to revise the calculation if conducted by a qualified actuary. Any
costs associated with the hiring of a qualified actuary are the responsibility
of the Polaris.     iii.   HSBC’s Retention shall mean 34% of Net Collected
Fees.     iv.   Marketing Expenses shall mean any incremental expenses (i.e.,
out of pocket expenses incurred that relate solely to marketing to Polaris
customers in connection with the Revolving Program) incurred by HSBC or its
affiliates relating to creating, developing, printing and delivering Marketing
Materials, as defined below, as well as any incremental expenses related to
acquisition of customers through inbound and outbound telemarketing channels.  
  v.   Marketing Materials shall mean card carriers, inserts, bangtails, solo
mailers and any other direct mail which solicits Cardholders or potential
Cardholders for Debt Cancellation.     vi.   Net Collected Fees shall mean the
amount of fees billed less any refunds credited to the Cardholders’ accounts.  
  vii.   Retention Expenses shall mean $4.00 per Contact Call.

  (b)   The Contingent Compensation will be calculated as follows:

  i.   From Net Collected Fees attributable to each Accounting Period, the
following deductions shall be made:

  (a)   Claims Incurred     (b)   The Participation Fee paid to Polaris and any
other participation fees paid to the Dealers     (c)   HSBC’s Retention     (d)
  Marketing Expenses     (e)   Retention Expenses

  ii.   In the event the above calculations result in a surplus, Polaris shall
receive Contingent Compensation equal to 50% of the surplus. In the event the
above calculations result in a deficit, Polaris shall not receive Contingent
Compensation for such Accounting Period and the deficit

-15-



--------------------------------------------------------------------------------



 



FINAL August 10, 2005
shall be carried forward to future Accounting Periods until no deficit remains.

  (c)   The Contingent Compensation, if any, shall be paid within thirty
(30) days after the close of such Accounting Period along with a statement
providing the calculation.

         (d)       In the event of the termination or cancellation of this
Agreement for any reason, or the suspension of any or all of the Polaris’
authority hereunder, including any period of runoff hereunder, the Contingent
Compensation shall be suspended. No additional Contingent Compensation shall be
payable until the earlier of 180 days after termination or cancellation or such
time as all liabilities arising out of the business generated hereunder shall
have been terminated by expiration, cancellation, payment or settlement, as the
case may be. HSBC shall render a final accounting to Polaris, including the full
amount of surplus available at that time. If the total Contingent Compensation
paid from the Commencement Date of this Agreement to the date of final
accounting is less than Contingent Compensation earned over that period, HSBC
shall pay the difference to Polaris within thirty (30) days of the date of such
final accounting.
Section 23. Confidentiality. Each Receiving Party agrees to keep confidential
all Confidential Information made available to it by a Disclosing Party;
provided that nothing herein shall prevent a Receiving Party from disclosing
information (a) to any employee, officer, agent or adviser of the Receiving
Party; (b) to any other person if reasonably incidental to the administration of
this Agreement (on a “need to know” basis); (c) as required by law, rule, or
regulation; (d) upon the request of demand of any regulatory agency or
authority; and (e) as required in any litigation to which the Receiving Party
may be a party.
Both parties specifically acknowledge that it is their intention that the other
does not disclose the Schedules to this Agreement as part of any public filing,
including but not limited to any filing required by the Securities and Exchange
Commission unless requested by regulatory agency or authority.
The confidentiality obligations set out herein do not apply to HSBC Holdings plc
(“HSBC plc”) nor any subsidiary or division thereof other than HSBC Bank Nevada,
National Association, except to the extent that HSBC plc staff or staff within
such other subsidiary or division receive Confidential Information pursuant to
the terms of this Agreement, in which such case the obligations set forth herein
will upon and from the date of such receipt be taken to apply to HSBC plc or any
such other subsidiary or division. In addition, the confidentiality obligations
set out herein do not apply to any parent company of Polaris nor any subsidiary
or division thereof other than Polaris Sales, Inc., except to the extent that
any staff of Polaris’ parent(s) within such other subsidiary or division receive
Confidential Information pursuant to the terms of this Agreement, in which such
case the obligations set forth herein will upon and from the date of such
receipt be taken to apply to the parent or any such other subsidiary or
division.

-16-



--------------------------------------------------------------------------------



 



FINAL August 10, 2005
Section 24. JURISDICTION. ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT MUST BE BROUGHT SOLELY IN THE COURTS OF THE STATE OF
ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS; POLARIS AND HSBC HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS AND ANY APPELLATE COURTS THEREOF FOR THE PURPOSE OF
ANY SUCH SUIT, ACTION, PROCEEDING OR JUDGMENT (IT BEING UNDERSTOOD THAT SUCH
CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WAIVES ANY RIGHT TO SUBMIT
ANY DISPUTES HEREUNDER TO ANY COURTS OTHER THAN THOSE ABOVE).
Section 25. WAIVER OF JURY TRIAL. HSBC AND POLARIS HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION,
PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT, ANY
RELATED DOCUMENT OR UNDER ANY OTHER DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY
IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM
ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREE THAT ANY
SUCH SUIT, ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY; THIS PROVISION IS A MATERIAL INDUCEMENT FOR HSBC AND POLARIS
ENTERING INTO THIS AGREEMENT.
IN WITNESS HEREOF, HSBC and Polaris have caused their duly authorized
representatives to execute this Agreement as of the date set forth above.

          HSBC BANK NEVADA,     NATIONAL ASSOCIATION   POLARIS SALES INC.  
By:
/s/ Asim Majeed   By: /s/ Michael Malone
 
   
Name:   
Asim Majeed   Name:    Michael Malone
 
   
Title:
Executive Vice President   Title: VP-CFO
 
   
Date:
8/11/2005   Date: 8/10/2005

-17-